DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5 April 2022 have been fully considered but they are persuasive only in part.
First, the examiner accepts the new drawings filed 5 April 2022, and now does not accept the drawings filed 9 December 2021, for reasons given by applicant in the Remarks filed 5 April 2022.
Second, the amendments to the claims overcome the previous objections to the specification, with a new objection to the specification (based on the amended claim language) being made below.
Third, the amendments to the claims overcome the rejections under 35 U.S.C. 112(a) and 103 in the previous rejection, substantially for the reasons given by applicant.  However, the examiner institutes new rejections under 35 U.S.C. 112(b) and 35 U.S.C. 101 in view of the claim amendments.
In this respect, regarding 35 U.S.C. 101[1], the examiner refers to FIG. 1 to show the scope of the disclosure and the claimed invention.  Applicant does not apparently disclose any particulars of any robot, or even any particulars of any robot control.  The robot is not shown in the drawings, and it is possible that no actual control of a robot may be described (but see e.g., paragraphs [0017], [0019], etc. of the published specification).
Applicant’s (disclosed) invention is e.g., a processor from converting one “operation program” (input) into a “new operation program” (output), with the new operation program never even being disclosed as actually being used in any respect, e.g., in conjunction with any robot or any robot control, as shown in applicant’s FIG. 1 (as annotated by the examiner below/on the next page):

    PNG
    media_image1.png
    695
    888
    media_image1.png
    Greyscale

In this respect, while it is not clear from the specification all of what might be included in the disclosed “operation program”, at filed paragraph [0016] (published paragraph [0017]) it is indicated that it may be assumed that the “operation program has a motion path in which the robot can move” and that the program is stored in memory.  For example, the operation program may apparently be merely a series of points in 3-dimensional space (e.g., X1Y1Z1,  X2Y2Z2,  X3,Y3,Z3, etc.) by which a path “for the robot” is defined.
Moreover, the disclosed “clearance” is not apparently detected by sensors in a real environment of any robot during any actual use of the robot, but rather is/are amount[s] detected by the processor based on information stored in memory, e.g., the processor detects, “at respective positions in the calculated motion path, the amounts of clearance between an outer surface of the robot and an outer surface of the peripheral device, on the basis of the three-dimensional shape information on the robot and the peripheral device, the information being stored in the memory 2” (filed paragraph [0015], published paragraph [0016]).
Because the specification is apparently silent  as to actually controlling the robot, and because the disclosed invention is fully executed e.g., in a planning phase that requires and includes apparently no robotic control whatsoever, the examiner believes the disclosed and claimed invention is merely manipulation of mathematical concepts and constructs, i.e., data manipulation of points, geometrical clearances, geometrical paths, etc. without even necessarily using that manipulated data in any way in the real world, which could be practically performed in the human mind (e.g., with a pencil and paper, as is detailed with sketches herein below), and thus is not eligible for patenting under 35 U.S.C. 101.
Further in this respect, applicant indicates at filed paragraph [0042] or published paragraph [0043] that the new operation program can, “improv[e] the near miss state between the robot and the peripheral device”.  However, any improvement in this “state” and/or the operation of the robot is apparently fully outside the claim scope (and apparently the scope of the disclosure which e.g., does not even depict a robot), since the robot is apparently never operated in any claim (or e.g., apparently claimed as an element in any claim).
In this respect, upon further consideration after the interview of 7 July 2022, the examiner believes that one possible avenue for applicant to consider for changing the scope of the claims to embrace eligible subject matter may (?) be to change the scope(s) of the claims to also encompass both the robot and the peripheral device2, with an example provided (in part) below:
5. A system comprising:
	a robot;
	a peripheral device; and
an automatic program correction device for a motion path for the [[a]] robot around the [[a]] peripheral device . . . 
Drawings
The drawings were received on 5 April 2022.  These drawings are accepted by the examiner, with the drawings filed 9 December 2021 now being not accepted by the examiner (as being replaced by the newer drawings).
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: antecedent basis should be provided in the specification for the “near-miss section with the first amount of clearance” and the “near-miss section with the second amount of clearance”, so that the meaning of the terms in the claims may be ascertainable by reference to the description.
Claim Interpretation
The examiner merely notes that he does not interpret any claim elements in new claims 5 to 7 under 35 U.S.C. 112(f), with the units of claim 5 apparently representing (to one or ordinary skill in the art) e.g., programmed functions of/inside the processor.3
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 to 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, line 11, “at each position [in the motion path]” is apparently incorrect (e.g., since a near-miss section is not detected at the left and right ends of the robot path in FIG. 2), and could apparently be changed to, “at a position [in the motion path]”, if such be applicant’s intent.
In claim 5, lines 15 and 16, “[between] the first point and the second point at each point in the motion path of the robot” is apparently incorrect from the teachings of the specification, and could apparently be changed to, “[between] the first point and the second point at each point in the detected near-miss section”, if such be applicant’s intent.
In claim 5, line 20, “the first point” apparently has insufficient antecedent basis (e.g., because there is apparently a first point and a second point at each position in the motion path, and so it is unclear at which position in the motion path “the first point” in line 20 is referring to).  This indefiniteness could apparently be resolved by (in line 20) changing “as the first point” to “as the first point in the motion path at which the minimum amount of clearance was detected”, if such be applicant’s intent.
In claim 5, line 22, “the second point” apparently has insufficient antecedent basis (e.g., because there is apparently a first point and a second point at each position in the motion path, and so it is unclear at which position in the motion path “the second point” in line 22 is referring to).  This indefiniteness could apparently be resolved by (in line 22) changing “as the second point” to “as the second point in the motion path at which the minimum amount of clearance was detected”, if such be applicant’s intent.
In claim 5, line 25, “[wherein, . . . does not detect] a near-near miss section” is indefinite because a near-miss section has necessarily already been detected already at lines 10 to 13, and could be changed to, “[does not detect] a new near-near miss section”, if such be applicant’s intent.
Throughout the claims, e.g., in claim 5, lines 25, 28, and 34, in claim 6, lines 19, 21, and 27, and in claim 7, lines 17, 19, and 25, “a near-miss section with the first amount of clearance” and “a near-miss section with second amount of clearance” are indefinite from the teachings of the specification (e.g., how is “with” being used in this phrase4, and what is it intended to signify?) which apparently only apparently define(s) (or e.g., detect(s)) near-miss section(s) with amount(s) of clearance less than a predetermined threshold, not “with the first amount of clearance” or “with the second amount of clearance”.  This portion of the claim rejections might be overcome by changing, “a near-miss section with the first amount of clearance” and “a near-miss section with second amount of clearance” to e.g., “a new near-miss section in a motion path of the robot passing through the first intermediate teaching point” and “a new near-miss section in a motion path of the robot passing through the second intermediate teaching point”, respectively, if such be applicant’s intent..
In claim 5, line 28, “[wherein, . . . detects] a near-near miss section” is indefinite because a near-miss section has necessarily already been detected already at lines 10 to 13, and so it is unclear whether this detected near-miss section is the same as, different from, necessarily the same as, necessarily different from, permissively the same as, permissively different from, etc., the previously detected near-miss section.  This indefiniteness could be resolved (but only if the indefiniteness in claim 5, line 25 is resolved in the manner suggested above) by changing “[detects] a near-miss section” to, “[detects] a new near-miss section”, if such be applicant’s intent. 
In claim 5, line 32, “the second point” apparently has insufficient antecedent basis (e.g., because there is apparently a first point and a second point at each position in the motion path, and so it is unclear at which position in the motion path “the second point” in line 32 is referring to).  This indefiniteness could apparently be resolved by (in line 32) changing “as the second point” to “as the second point in the motion path at which the minimum amount of clearance was detected”, if such be applicant’s intent.
In claim 5, line 34, “[does not detect] a near-near miss section” is indefinite because a near-miss section has necessarily already been detected already at lines 10 to 13, and could be changed to, “[does not detect] a new near-near miss section”, if such be applicant’s intent, since e.g., the specification indicates that the near-miss section detected at S8 is a “new near-miss section”, and may not even be between first and second points as defined in the claim (see filed paragraph [0026] or published paragraph [0027]).
In claim 6, line 6, “wherein, at each point in the motion path of the robot, the processor . . . “ is indefinite, because this limitation seems to be intended to apply (by the structure of the claim) to the next three “detect” clauses, but only the first of the next three detect clauses is apparently performed “at each position in the motion path of the robot”.  This rejection could apparently be overcome by moving the phrase “at each position in the motion path of the robot,” (in line 6) to the beginning of line 7, if such be applicant’s intent.
  In claim 6, line 12, “. . . between the first point and the second point” is indefinite with insufficient antecedent basis (e.g., because first and second points apparently exist at each point on the motion path, and it is therefore unclear which of the first and second points “the first point” and “the second point” is referring to), and could apparently be charged to read, “. . . between the first point and the second point at each position in the near-miss section”, if such be applicant’s intent.
In claim 6, line 14, “the first point” apparently has insufficient antecedent basis (e.g., because there is apparently a first point and a second point at each position in the motion path, and so it is unclear at which position in the motion path “the first point” in line 14 is referring to).  This indefiniteness could apparently be resolved by (in line 14) changing “as the first point” to “as the first point in the motion path at which the minimum amount of clearance was detected”, if such be applicant’s intent.
In claim 6, line 16, “the second point” apparently has insufficient antecedent basis (e.g., because there is apparently a first point and a second point at each position in the motion path, and so it is unclear at which position in the motion path “the second point” in line 16 is referring to).  This indefiniteness could apparently be resolved by (in line 16) changing “as the second point” to “as the second point in the motion path at which the minimum amount of clearance was detected”, if such be applicant’s intent.
In claim 6, line 19, “when a near-near miss section [. . .] is not detected, select” is indefinite because a near-miss section has necessarily already been detected already at lines 9 to 11, and could be changed to, “a new near-near miss section [. . .] is not detected, the processor is configured to select”, if such be applicant’s intent.  
In claim 6, line 21, “a near-near miss section [. . .] is detected, reduce” is indefinite because a near-miss section has necessarily already been detected already at lines 9 to 11, and so it is unclear whether this detected near-miss section is the same as, different from, necessarily the same as, necessarily different from, permissively the same as, permissively different from, etc., the previously detected near-miss section.  This indefiniteness could be resolved (but only if the indefiniteness in claim 6, line 19 is resolved in the manner suggested above) by changing “a near-miss section [. . .] is detected, reduce” to, “a new near-miss section [. . .] is detected, the processor is configured to reduce”, if such be applicant’s intent.
In claim 6, line 23, “the first point” apparently has insufficient antecedent basis (e.g., because there is apparently a first point and a second point at each position in the motion path, and so it is unclear at which position in the motion path “the first point” in line 23 is referring to).  This indefiniteness could apparently be resolved by (in line 23) changing “as the first point” to “as the first point in the motion path at which the minimum amount of clearance was detected”, if such be applicant’s intent.
In claim 6, line 25, “the second point” apparently has insufficient antecedent basis (e.g., because there is apparently a first point and a second point at each position in the motion path, and so it is unclear at which position in the motion path “the second point” in line 25 is referring to).  This indefiniteness could apparently be resolved by (in line 25) changing “as the second point” to “as the second point in the motion path at which the minimum amount of clearance was detected”, if such be applicant’s intent.
In claim 6, lines 27 and 28, “a near-near miss section [is not detected], select” is indefinite because a near-miss section has necessarily already been detected already at lines 9 to 11, and could be changed to, “a new near-near miss section [is not detected], the processor is configured to select”, if such be applicant’s intent, since e.g., the specification indicates that the near-miss section detected at S8 is a “new near-miss section”, and may not even be between first and second points as defined in the claim (see filed paragraph [0026] or published paragraph [0027]).
In claim 7, line 2, “wherein, at each point in the motion path of the robot, the method . . . “ is indefinite, because this limitation seems to be intended to apply (by the structure of the claim) to the next three “detecting” clauses, but only the first of the next three detecting clauses is apparently performed “at each position in the motion path of the robot”.  This rejection could apparently be overcome by moving the phrase “at each position in the motion path of the robot,” (in line 2) to the beginning of line 4, if such be applicant’s intent.
  In claim 7, lines 9 and 10, “. . . between the first point and the second point” is indefinite with insufficient antecedent basis (e.g., because first and second points apparently exist at each point on the motion path, and it is therefore unclear which of the first and second points “the first point” and “the second point” is referring to), and could apparently be charged to read, “. . . between the first point and the second point at each position in the near-miss section”, if such be applicant’s intent.
In claim 7, line 12, “the first point” apparently has insufficient antecedent basis (e.g., because there is apparently a first point and a second point at each position in the motion path, and so it is unclear at which position in the motion path “the first point” in line 12 is referring to).  This indefiniteness could apparently be resolved by (in line 12) changing “as the first point” to “as the first point in the motion path at which the minimum amount of clearance was detected”, if such be applicant’s intent.
In claim 7, line 14, “the second point” apparently has insufficient antecedent basis (e.g., because there is apparently a first point and a second point at each position in the motion path, and so it is unclear at which position in the motion path “the second point” in line 14 is referring to).  This indefiniteness could apparently be resolved by (in line 14) changing “as the second point” to “as the second point in the motion path at which the minimum amount of clearance was detected”, if such be applicant’s intent.
In claim 7, line 17, “wherein, when a near-near miss section [. . .] is not detected” is indefinite because a near-miss section has necessarily already been detected already at lines 6 to 8, and could be changed to, “when[5] a new near-near miss section [. . .] is not detected”, if such be applicant’s intent, since e.g., the specification indicates that the near-miss section detected at S8 is a “new near-miss section”, and may not even be between first and second points as defined in the claim (see filed paragraph [0026] or published paragraph [0027]).
In claim 7, line 19, “wherein, when a near-near miss section [. . .] is detected” is indefinite because a near-miss section has necessarily already been detected already at lines 6 to 8, and so it is unclear whether this detected near-miss section is the same as, different from, necessarily the same as, necessarily different from, permissively the same as, permissively different from, etc., the previously detected near-miss section.  This indefiniteness could be resolved (but only if the indefiniteness in claim 7, line 17 is resolved in the manner suggested above) by changing “wherein, when a near-miss section [. . .] is detected” to, “when[6] a new near-miss section [. . .] is detected”, if such be applicant’s intent.
In claim 7, line 21, “the first point” apparently has insufficient antecedent basis (e.g., because there is apparently a first point and a second point at each position in the motion path, and so it is unclear at which position in the motion path “the first point” in line 21 is referring to).  This indefiniteness could apparently be resolved by (in line 21) changing “as the first point” to “as the first point in the motion path at which the minimum amount of clearance was detected”, if such be applicant’s intent.
In claim 7, line 23, “the second point” apparently has insufficient antecedent basis (e.g., because there is apparently a first point and a second point at each position in the motion path, and so it is unclear at which position in the motion path “the second point” in line 23 is referring to).  This indefiniteness could apparently be resolved by (in line 23) changing “as the second point” to “as the second point in the motion path at which the minimum amount of clearance was detected”, if such be applicant’s intent.
In claim 7, line 25, “wherein, when a near-near miss section [is not detected]” is indefinite because a near-miss section has necessarily already been detected already at lines 6 to 8, and could be changed to, “when[7] a new near-near miss section [is not detected]”, if such be applicant’s intent.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5 to 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1 and Step 2A, Prong I:
Claim(s) 5 to 7, while (each) reciting a statutory category of invention defined in 35 U.S.C. 101 (a useful process, machine, manufacture, or composition of matter), is/are directed to an abstract idea, which is a judicial exception, the recited abstract idea being that of selecting a motion path (intended for a robot) to pass through an intermediate teaching point, e.g., by, at each point in a motion path of a robot around a peripheral device, detecting an amount of clearance between a first point and a second point, wherein the first point is on the motion path and the second point is on the peripheral device, detecting a near-miss section, wherein the near-miss section encompasses a portion of the motion path where the amount of clearance is less than a predetermined threshold stored in the memory, detecting a minimum for the amount of clearance between the first point and the second point, wherein, when the near-miss section is detected, generating a first intermediate teaching point and setting the first intermediate teaching point as the first point, wherein the first intermediate teaching point defines a first amount of clearance between the first intermediate teaching point and the second point, wherein the first amount of clearance is greater than the minimum amount of clearance, wherein the first amount of clearance is equal to or less than the predetermined threshold, wherein, when a near-miss section with the first amount of clearance is not detected, selecting the motion path to pass through the first intermediate teaching point, wherein, when a near-miss section with the first amount of clearance is detected, reducing the first amount of clearance to obtain a second intermediate teaching point and setting the second intermediate teaching point as the first point, wherein the second intermediate teaching point defines a second amount of clearance between the second intermediate teaching point and the second point, wherein the second amount of clearance is less than the first amount of clearance, and wherein, when a near-miss section with the second amount of clearance is not detected, selecting the motion path for the robot to pass through the second intermediate teaching point 
This abstract idea falls within the grouping(s) of mathematical concepts, mental processes, and/or certain methods of organizing human activity, distilled from case law, because it includes mathematical concepts/constructs8 (points, [geometrical] clearances, and [geometrical] paths defined in 3-dimensional space) and could be practically performed in a human mind as a mental process.
For example, an engineer could devise a path (an original path) in his/her mind (or with pencil and paper) for a robot to navigate through points (black dots below/on the next page, in the direction of arrows) in space around obstacles in the environment, such as (as illustrated by the examiner below/on the next page):

    PNG
    media_image2.png
    394
    620
    media_image2.png
    Greyscale

He/she could realize/detect that at one point (or segment) on the path, the robot would pass too close (at a point of minimum clearance) to the obstacle (2) and might (because of inaccuracies in control) possibly interfere with it if the path were to be attempted to be followed e.g., at some point in the future.  So he/she might adjust (in the direction of the arrow, below) the path to increase the clearance at the point of minimum clearance (to pass through a first intermediate teaching point, small black dot below/on the next page), like so:

    PNG
    media_image3.png
    379
    615
    media_image3.png
    Greyscale

But then he/she might realize he has moved the path too close to another obstacle, so he/she might decrease the adjustment in the path to move it (in the opposite direction of the arrow below) away from the other obstacle (and pass through a second intermediate teaching point, small black dot below/on the next page), while still improving on the near-miss of the original path, like so:

    PNG
    media_image4.png
    381
    604
    media_image4.png
    Greyscale

Step 2A, Prong II:
Additionally, the abstract idea is not integrated by the recitation of additional elements/limitations into a practical application because merely using a computer (e.g., with a processor, a memory, and interconnected generic “unit[s]”) as a tool to perform an abstract idea is not integrating the idea into a practical application of the idea, and e.g., no (additional) machine, transformation, improvement to the functioning of a computer or an existing technological process or technical field, or meaningful application of the idea, beyond generally linking the idea to a technological environment or adding insignificant extra-solution activity, is recited in or encompassed by the claims.
Step 2B:
Moreover, the claim(s) does/do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because the elements/limitations/steps are recited at a high level of generality (e.g., a “robot” that the set motion path is ”for”, etc.) and are used e.g., for data/information gathering only or for other activities that were well-understood, routine, and conventional activity in the industry, for example as indicated in applicant's specification at filed paragraph [003] (published paragraph [0003]), and moreover, the generically recited computer elements (e.g., a processor, a memory, etc.; see e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 110 USPQ2d 1984 (2014); buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090 (Fed. Cir. 2015); see also the 2019 PEG Advanced Module at pages 89, 145, etc.) do not add a meaningful limitation to the abstract idea because their use would be routine (and conventional) in any computer implementation of the idea. 
Moreover, limiting or linking the use of the idea to a particular technological environment (e.g., a motion path “for” a robot) is not enough to transform the abstract idea into a patent-eligible invention (Flook[9]) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 The examiner provides a suggestion regarding 35 U.S.C. 101 at paragraph 11, below.
        2 Or perhaps, for method claim 7, providing the robot and providing the peripheral device.  In this respect, applicant may wish to show a black box “robot” in the drawings (37 CFR 1.83(a)), if the claims are/will be amended as indicated above.
        3 See https://www.uspto.gov/sites/default/files/documents/112f_identifying_limitations.pptx e.g., at page 7 (and also e.g., at pages 5 and 8).
        4 For example, does applicant intend that “with” means that the near-miss section is characterized by (e.g., it includes) the amount of clearance, that the near-miss section is (somehow) detected using the amount of clearance, or something else entirely?  See e.g., MPEP 2173.02, Section I. ("For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.")
        5 E.g., without the “wherein,”.
        6 E.g., without the “wherein,”.
        7 E.g., without the “wherein,”.
        8 See e.g., Footnote 18 in Parker v. Flook, 437 U.S. 584 (1978), “[Appellant] claim[s] that his mathematical algorithm, when related to a computer program, will improve the existing process for updating alarm units. Very simply, our holding today is that a claim for an improved method of calculation, even when tied to a specific end use, is unpatentable subject matter under § 101.” See also (for example only) In re Warmerdam, CAFC, Aug 11, 1994, 33 F.3d 1354 (Fed. Cir. 1994), holding “unpatentable a process for controlling objects [specifically, the robot in US 6,089,742] to avoid collisions which described “nothing more than the manipulation of basic mathematical constructs, the paradigmatic ‘abstract idea’ ” (summary of this case as quoted from Cybersource Corp.. v. Retail Decisions Inc.).  Here, the examiner merely notes that this CAFC decision is pre-Alice [573 U.S. 208 (2014)] and therefore does not apparently reflect the law of the land.  The examiner only cites this case as an example of legal reasoning regarding the same (101) issue in the context of similar facts.
        9 See e.g., Bilski v. Kappos, 561 U.S. 593 (“Flook established that limiting an abstract idea to one field of use . . . did not make the concept patentable.”)